Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                           No. 04-13-00544-CR

                                           IN RE Shawn BEAN

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 21, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 12, 2013, relator Shawn Bean filed a petition for writ of mandamus complaining

of the trial court’s failure to rule on various pro se motions pending in his criminal proceeding.

However, counsel has been appointed to represent relator in the criminal proceeding for which he

is currently confined. A criminal defendant is not entitled to hybrid representation. See Robinson

v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995). A trial court has no legal duty to rule on pro se motions or petitions filed with

regard to a criminal proceeding in which the defendant is represented by counsel. See Robinson,
240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion by declining to rule




1
  This proceeding arises out of Cause No. 188088, styled The State of Texas v. Shawn Bean, pending in the 437th
Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.
                                                                                    04-13-00544-CR


on relator’s pro se motions filed in the pending criminal proceeding. Accordingly, the petition for

writ of mandamus is denied. TEX. R. APP. P. 52.8(a).

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-